UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4175


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADILSER   PINZON-HERNANDEZ,  a/k/a   Adilser         Pinzon,   a/k/a
Adilsey Pinzon, a/k/a Gildardo Gonzalez,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:12-cr-00136-RJC-1)


Submitted:   January 29, 2014             Decided:    February 12, 2014


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Executive Director, Joshua B. Carpenter, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, William M. Miller, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIUM:

            Adilser       Pinzon-Hernandez           pled       guilty,     without       the

benefit of a written plea agreement, to illegally reentering the

United States after having been previously deported subsequent

to an aggravated felony conviction, in violation of 8 U.S.C.

§ 1326(a), (b)(2) (2012).                  The court sentenced Pinzon-Hernandez

to one year and one day of imprisonment.                        On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal

but   questioning       whether       the     district     court       plainly    erred    by

applying     the    eight-level             enhancement         for     a   felony     drug

trafficking      offense        to    Pinzon-Hernandez’           sentence.         Pinzon-

Hernandez was advised of his right to file a pro se supplemental

brief, but he did not do so.                We affirm.

            We          review          Pinzon-Hernandez’               sentence          for

reasonableness          “under         a      deferential          abuse-of-discretion

standard.”       Gall v. United States, 552 U.S. 38, 41 (2007).                             A

sentence is procedurally reasonable if, among other factors, the

court    properly   calculates          the     defendant’s       advisory       Guidelines

range.     See id. at 49-51 (listing factors).                         We conclude that

the     district        court        properly      calculated          Pinzon-Hernandez’

advisory Guidelines range, as Pinzon-Hernandez’ Texas conviction

for   delivery     of    cocaine       is    included      in    the    definition    of    a

felony    drug   trafficking          offense      under    the       Guidelines.      U.S.

                                               2
Sentencing Guidelines Manual § 2L1.2 cmt. n.1(B)(iv) (2011); see

United States v. Marban-Calderon, 631 F.3d 210, 212-13 (5th Cir.

2011) (holding that Texas conviction for delivering controlled

substance      categorically               qualifies     as    felony       drug       trafficking

offense).

               In    accordance            with   Anders,       we     have       reviewed       the

remainder       of       the    record       in     this      case    and     have      found     no

meritorious issues for appeal.                      We therefore affirm the district

court’s    judgment.                This    court     requires        that    counsel      inform

Pinzon-Hernandez,              in    writing,       of   the    right       to    petition       the

Supreme    Court         of    the    United      States      for    further       review.        If

Pinzon-Hernandez requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move        in     this       court       for      leave       to     withdraw          from

representation.            Counsel’s motion must state that a copy thereof

was served on Pinzon-Hernandez.

               We dispense with oral argument because the facts and

legal    contentions           are    adequately         presented       in      the     materials

before    this       court      and    argument       would     not    aid       the    decisional

process.

                                                                                          AFFIRMED




                                                  3